DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


“Correction”

The following is an examiner’s statement of reasons for allowance: the documents cited in the newly submitted Information Disclosure Statement (“IDS”) do not adversely affect the allowability of the claims indicated in the previous Corrected Notice of Allowance (“CNOA”).  The instant application was previously allowed by a CNOA mailed on January 18, 2022.  Subsequent to that CNOA Applicant submitted an IDS that cites an Office Action issued by the Canadian Patent Office, and also a Communication from the European Patent Office. 
The Canadian Patent Office cites four documents, D1-D4, which are also used to reject a number of claims in the Canadian patent application.  These four documents, though, have already been discussed in detail during the examination of U.S. application 16/429,922.  See the rejections under 35 U.S.C. 102(a)(2) and 

	The Communication from the European Patent Office does not reject any claims or even comment on any claim; it is just related to procedural matters for filing an Amendment and fees related thereto.
   

Allowable Subject Matter

Claims 1-8, 10-19, 21-36 are allowed.

The following is an examiner’s statement of reasons for allowance: see the comments above in item (2), the CNOA of January 28, 2022; the CNOA of 
December 06, 2021; and the Allowable Subject Matter section on pages 2-6 of the NOA of November 26, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795    
February 28, 2022